DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 13, 15, 28-29, 31-35, 37-38, 40-41 and 45-48 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 15, 28, 29, 31, 32, 45 and 46, a combination of limitations that “each glitter and/or flitter particle comprises a sheet of metal that has an insulating material on each major surface thereof…the composite dielectric material further comprises a binder, and wherein the expandable gas-filled microspheres and the binder comprise 20-40% by volume of the composite dielectric material.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations that “the composite dielectric material comprises a plurality of expandable gas-filled microspheres and a plurality of particles of conductive material that are separate from the expandable gas filled microspheres that are interspersed between the expandable gas-filled microspheres…the particles of conductive material comprise glitter and/or flitter, and wherein each particle of the glitter and/or flitter comprise a thin metal sheet having a thickness at least ten times smaller than a sum of a length and a width of the thin metal sheet, the thin metal sheet having an insulating material on a major external face thereof.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 33, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 38, 40 and 48, a combination of limitations that “the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particle, wherein the foamed dielectric particles are present in an amount that is greater than 50% by volume of the composite dielectric material, wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 34, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 37, a combination of limitations that “the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particles wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof, and wherein the foamed dielectric particles have an average volume that exceeds an average volume of the particles of conductive material by at least a factor of ten.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 35, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 41 and 47, a combination of limitations that “a composite dielectric material that includes: a plurality of particles of conductive material; a plurality of foamed dielectric particles; a plurality of expanded gas-filled dielectric particles … wherein each particle of conductive material comprises a conductive sheet that has an insulating material on each major surface thereof, and wherein the foamed dielectric particles are larger than the expandable gas-filled microspheres and are also larger in at least one dimension of each particle of conductive material comprising the conductive sheet.” None of the reference art of record discloses or renders obvious such a combination.
The closet prior art found is Aisenbrey (US 20040174318 A1). Aisenbrey discloses a composite dielectric defined as conductive loaded resin-based material having micron conductor fibers, micron conductor powders in a resin host. The combination ratio is between 0.20 and 0.40, which is comparable to the limitation of 20-40% composition in the invention. However while Aisenbrey is made of conductor fibers and conductor powders, the invention is made of expandable gas-filled and conductive material comprising glitter and/or flitter. The conductive material is further coated with insulator making the invention patently distinct from the Aisenbrey. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845